DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objection of claim 1 is withdrawn.
Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive.
Applicant argues on pages 5-6 that Brueckl does not specify how or where the detection works, or which objects are measured.
Examiner’s position is that the cited passage teaches “checking a position of the applied door seal 2 on the door 3” and gives an examples a CCD sensor, indicating optical viewing and relative positions of the seal and the door.
Applicant argues on page 6 that the invention of Brueckl comprises a guide track that may be incorrectly positioned.
Examiner’s position is that a guide track is not claimed.
Applicant argues on pages 6-7 that Brueckl determines the position of the seal relative to the guide device, not the component.
Examiner’s position is that Brueckl column 9:45-46 teaches “checking a position of the applied door seal 2 on the door 3” 
Applicant argues on page 7 that Brueckl teaches checking the seal for damage, and it is unclear how such checking is done.
Examiner’s position is that as Brueckl teaches the claimed limitations, additional functions are not material to the rejection as long as the art is analogous.
Applicant argues on pages 7-8 that Brueckl cannot determine the location of the seal.
Examiner’s position is that the Abstract of Brueckl teaches aligning the door and seal during installation.
Applicant’s arguments, see pages 8-9, with respect to the rejection of claims 10 and 1 have been fully considered and are persuasive as the applied prior art does not teach a seal with a foot. Therefore, the rejection has been withdrawn. However, upon further consideration, a new rejection is made in view of Heyden (US 20040144036).
Claim Objections
Claims 1 and 10  objected to because of the following informalities:  
Claims 1 and 10 do not contain a transitional phrase such as “comprising”. The claims are interpreted as open ended, as if “comprising”.  MPEP 2111.03.
In claim 1,  “wherein the relative position of the seal… is sensed” is written in past tense.  Please recite positive, active steps in a method claim, such as “sensing the relative position of the seal”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 10 recite the limitation "the seal foot" lines 6 and 10 respectively. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, examiner reads phrase as ‘a seal foot’.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brueckl et al (United States Patent 11045914) in view of Heyden et al (United States Patent Application Publication 20040144036).
As to claim 10, Brueckl teaches a device for performing the method for automated position sensing of a circumferential or sectionally running adhesively bonded seal (Figure 3, element 2 goes around the door, column 8:55-58 teaches adhesive) by means of 
 	one sensor (Figure 5, element 19) or two sensors relative to a component (Figure 5, element 3) or to at least one component region after application of the seal, 
 	via the one sensor or the two sensors with a sensing range senses the seal and the component or senses the seal and the at least one component region (column 9:40-41 sensor 19 “checking a position of the applied door seal on the door“).
 	While Figure 5 shows a sensor angle of around 45 degrees from the running direction of the seal, Brueckl does not explicitly teach wherein the one sensor or the two sensors are arranged such that a main sensing direction of the one sensor or the two sensors is oriented to be perpendicular to the running direction of the seal and of the component or of the seal and of the at least one component region or to deviate from it at an angle of up to 45 degrees. However, Brueckl shows roughly a 45 degree angle (Figure 5, element 19 relative to element 2) and it would have been obvious to one of ordinary skill in the art at the time of filing to have the sensor at the claimed angle, since it has been held that rearranging parts of an invention involves only routine skill in the art and is an obvious matter of design choice. See MPEP 2144.04(VI)C. In this case, an angled view would be done in order to better notice seal placement deviations in both the running and perpendicular directions.
 	Brueckl does not teach a seal with a foot element. However, it is known in the art as taught by Heyden. Heyden teaches a seal with a foot element (Figure 1, elements 12-13). It would have been obvious to one of ordinary skill in the art at the time of filing to have a seal with a foot element, in order to allow for both firm attachment and seal movement.
 	While Brueckl in view of Heyden does not explicitly teach using at the seal foot as a dimensionally stable section of the seal that is sensed relative to the door (component region), Brueckl teaches applying the seal in the correct position (column 1:38-46) and Heyden teaches an adhesive strip on the foot (Figure 2, elements 20, 22), and it would have been obvious to one of ordinary skill in the art at the time of filing that it is position of the foot element which is critical to the final location of the seal. That is, it doesn’t matter where element 11 of Heyden is during placement, only the location of the adhesive 22 on foot 12-13 – that is to say, the location of the foot. As such, one of ordinary skill in the art at the time of filing would have sensed the location of the seal foot as a dimensionally stable section of the seal relative to the region on which it is placed, in order to insure an effective seal.
As to claims 11-14, Brueckl in view of Heyden teaches everything claimed, as applied above in claim 10, in addition a single sensor that satisfies the “one sensor or two sensors” and “with two sensors” limitations.
As to claim 15, Brueckl in view of Heyden teaches everything claimed, as applied above in claim 10, in addition the sensor or the two sensors are oriented towards at least one dimensionally stable region of the seal and towards spatial and/or planar features of the component or of the least one component region (Figure 5, element 19 is directed to the seal after being adhered to the door (which is obviously dimensionally stable) and the features of the seal on the door (i.e. column 9:40-41 “checking a position of the applied door seal on the door“).
As to claim 1, the method would flow from the apparatus of claim 10.
As to claim 2, the method would flow from the apparatus of claim 10. Examiner’s position is that Brueckl’s teaching of “checking” in claim 10 indicates the relative geometries of the elements must be known, in order to compare to a desired placement.
As to claims 3-4, the method would flow from the apparatus of claim 10. Examiner’s position is that the relative orientation of claim 10 is a spatial feature, as is location.
As to claim 6, the method would flow from the apparatus of claim 10. Examiner’s opinion is that an adhesive attachment obviously requires pressure, and such pressure would inherently compress a flexible seal to at least some extent. Additionally, the monitoring is done to sense at least sideways deviations from desired placement (column 6:8-15).
Claims 16-17, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brueckl in view of Heyden, and further in view of Flauss et al (WO1999015353).
As to claim 16, Brueckl in view of Heyden teaches everything claimed, as applied above in claim 10, with the exception of the sensors are movable in place or around the component or the least one component region.  However, it is known in the art as taught by Flauss. Flauss teaches the sensors (Figure 3 shows three sensors) are movable in place or around the component or the least one component region (Figure 2, element 1 (with sensors 20, 21 on it) moves as it places the seal). It would have been obvious to one of ordinary skill in the art at the time of filing to have the sensors are movable in place or around the component or the least one component region, in order to insure the sensors are close to the area that needs to be scanned.
As to claim 17, Brueckl in view of Heyden teaches everything claimed, as applied above in claim 10, with the exception of the sensing ranges of at least two sensors overlap or overlie each other. However, it is known in the art as taught by Flauss. Flauss teaches the sensing ranges of at least two sensors overlap or overlie each other (Figure 3 shows three sensors with detection areas converging (and thus overlapping) at point 24). It would have been obvious to one of ordinary skill in the art at the time of filing to have the sensing ranges  of at least two sensors overlap or overlie each other, in order to insure complete coverage of the area to be scanned.
As to claim 7, the method would flow from the apparatus of claim 10. Examiner refers applicant to Brueckl Figure 5 and Flauss Figures 1 & 2, in which sensing is done at the time of application. While Brueckl does not explicitly teach simultaneous sensing and application, Flauss teaches continuous scanning (Google Patents page 3, 4th full paragraph) and it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed simultaneous scanning, in order to insure proper placement.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brueckl in view of Heyden, and further in view of Woodworth (United States Patent 5699161).
As to claim 8, Brueckl teaches everything claimed, as applied above in claim 1, with the exception of position sensing is performed as a distance measurement. However, it is known in the art as taught by Woodworth. Woodworth teaches position sensing is performed as a distance measurement (Abstract “range finders”). It would have been obvious to one of ordinary skill in the art at the time of filing to have position sensing is performed as a distance measurement, in order to more easily calculate relative positions.
As to claim 9, Brueckl in view of Heyden teaches everything claimed, as applied above in claim 1, with the exception of position sensing is performed using a triangulation method. However, it is known in the art as taught by Woodworth. Woodworth teaches position sensing is performed using a triangulation method (column 2, lines 38-64). It would have been obvious to one of ordinary skill in the art at the time of filing to have the position sensing be performed using a triangulation method, in order to improve measurement accuracy.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877